PETERS, C. J.
— The only question raised on this indictment is, whether the game represented by the evidence is a lottery, “ or device of the like kind.” If it is a lottery, it falls under the denunciation of our statute, and the accused was properly convicted. If it is otherwise, he should have been acquitted and discharged. The transaction represented ih the *398evidence is evidently a game of chance. The good or bad fortune of the party making the risk did not depend for success upon any skill of the player in the control of the event which entitled him to win. That depended wholly upon lot or chance. Lot is defined to be “a contrivance to determine a, question by chance, or without the action of man’s choice or will.” Webster’s Diet. Unabr. When such a contrivance is applied to gaming, where the chances are sold before the game is played, it is a lottery under our Criminal Code. Rev. Code, § 3616 ; 2 Bish. Cr. L. § 469; Bill v. The State, 5 Sneed, 507.
It is true, that the manager did not determine the chance by putting his hand into a.box or wheel, and drawing out a prize or blank, which corresponded by number with a ticket already sold to a customer. But he turned a wheel fixed to a support, which was numbered, in certain compartments on its face, to suit other numbers on certain devices, called “ paddles.” These “ paddles,” which represented chances, were sold to the player, in lieu of lottery tickets, as'used in a regular lottery. The wheel was traversed by a fixed index, which, when it stood still, pointed to some figure on its face, which answered to a like figure on some “ paddle.” This correspondence of the figures on the face of the wheel and the paddle entitled the holder of the paddle to win. Whether this was much or little makes no difference. To carry on the game or device, the wheel was put in motion, by twirling it on its axle by the manager or player; and when it stopped, the fixed index attached to the machine pointed to some number on the face of the wheel. If the number thus shown by the index corresponded with some number on the paddle or paddles sold, the holder of the paddle won ; if it did not, he failed. Such a performance, when a small sum of money is ventured for the chance of obtaining a greater sum, is the carrying on a lottery. And so one of the witnesses on the trial below called it. It may be somewhat nondescript, and may not yet have received a name by which it can be definitely registered in the catalogue of games ; yet it has all the essentials of a lottery, and it is forbidden by our statute.
The judgment of the court below is affirmed, with costs.